                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


R. Lacey Colligan

    v.                                Civil No. 16-cv-513-JD
                                      Opinion No. 2018 DNH 254
Mary Hitchcock Memorial
Hospital, et al.


                               O R D E R

    R. Lacey Colligan brought suit against Mary Hitchcock

Memorial Hospital and Dartmouth Hitchcock Clinic (“Dartmouth-

Hitchcock”), alleging discrimination based on her disability,

post-traumatic stress disorder, and state law claims for

negligent and intentional infliction of emotional distress,

defamation, and invasion of privacy.       Dartmouth-Hitchcock moves

for summary judgment.     Colligan objects.


                          Standard of Review

    Summary judgment is appropriate when the moving party

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “A genuine issue of material fact only

exists if a reasonable factfinder . . . could resolve the

dispute in that party’s favor.”     Town of Westport v. Monsanto

Co., 877 F.3d 58, 64-65 (1st Cir. 2017) (internal quotation

marks omitted).     The court must take the facts and draw all
reasonable inferences in the light most favorable to the

nonmoving party.   McGunigle v. City of Quincy, 835 F.3d 192, 202

(1st Cir. 2016).   However, “[a]n inquiring court is not obliged

either ‘to draw unreasonable inferences or credit bald

assertions [or] empty conclusions.’”     Theriault v. Genesis

HealthCare LLC, 890 F.3d 342, 348 (1st Cir. 2018) (quoting Cabán

Hernández v. Phillip Morris USA, Inc., 486 F.3d 1, 8 (1st Cir.

2017)).


                            Background

    Colligan, a medical doctor specializing in pediatric

medicine, began suffering from PTSD after her daughter died

unexpectedly in 2012.   Soon afterward, Colligan ended her

practice of clinical medicine and formed a limited liability

company, Sharp End Advisory.

    In 2014, Colligan and her husband, John Colligan, moved to

Hanover, New Hampshire, where Colligan began working for

Dartmouth-Hitchcock through a contract with Sharp End Advisory.

The American Medical Association awarded Dartmouth-Hitchcock

funding to conduct a study, and Dr. George Blike, a department

head at Dartmouth-Hitchcock, hired Colligan to head the team

conducting the study.   In addition, Colligan assisted Dartmouth-

Hitchcock in obtaining a $3.9 million federal grant.




                                2
     Although Dartmouth-Hitchcock and Blike would have preferred

to hire Colligan as an employee, Colligan preferred to work as

an independent contractor through Sharp End Advisory.1     While

discussing the possibility and nature of her employment with

Dartmouth-Hitchcock, Colligan told Blike that she had PTSD as a

result of her daughter’s death.

     Around the same time that it hired Colligan as an

independent contractor, Dartmouth-Hitchcock’s executive vice

president, Dr. John Birkmeyer, became the face of a

restructuring program that required layoffs.   Because of these

layoffs, Birkmeyer grew unpopular among Dartmouth-Hitchcock’s

staff.   Birkmeyer held “town hall meetings” with Dartmouth-

Hitchcock staff about the restructuring that were often

contentious.   Although she was not subject to Dartmouth-

Hitchcock’s restructuring and layoffs, Colligan understood that

Birkmeyer was unpopular among the hospital’s staff.

     On September 1, 2015, while driving to work, Colligan

passed Birkmeyer’s home, which was close to her own.     In her

deposition, Colligan testified that she saw a “Suburban-like”

SUV parked across from Birkmeyer’s house, with a man sitting

inside taking photographs of the house.   Colligan later



     1 For ease of reference, the court refers to Colligan as
having an employment relationship with Dartmouth-Hitchcock
although she was an independent contractor.

                                  3
identified the man as a disgruntled physician whom Birkmeyer had

fired.

    Concerned by the presence of the SUV and the man taking

photographs, Colligan parked her car nearby and went to

Birkmeyer’s front door.     Nancy Birkmeyer, John Birkmeyer’s wife,

answered.    Colligan informed Nancy Birkmeyer that she thought

she had seen a former Dartmouth-Hitchcock employee taking

pictures of the home, although the large SUV had left by the

time of their conversation.

    Colligan testified at her deposition that she then began

experiencing “flooding”, a symptom of PTSD that manifests as a

loud pulsing in the ears.     Colligan, therefore, could not hear

or recall what she said after she warned Nancy Birkmeyer about

the SUV and the man inside.

    Colligan told or intended to tell Nancy Birkmeyer that she

did not want to be a “nosy neighbor.”    Nancy Birkmeyer, however,

testified that she heard Colligan say that she was a “nosy

employee.”   Doc. 36-14 at 6.    Birkmeyer also heard Colligan

state that she wanted Birkmeyer “to know that everyone knows

where you live.”    Id.   Birkmeyer asked Colligan about her

meaning, and Colligan responded by “talking about” John

Birkmeyer and the restructuring issues discussed at the town

hall meetings.   Nancy Birkmeyer became uncomfortable and excused



                                   4
herself from the conversation, which had lasted approximately

five minutes.

    Nancy Birkmeyer thought that Colligan was threatening her

because of the restructuring plan.    She believed that Colligan

had said, essentially, “We [the Dartmouth-Hitchcock employees]

know where you live.”    Nancy Birkmeyer received Colligan’s

comments as thinly-veiled threats, not as bona fide concerns for

the Birkmeyers’ safety from a third party.

    Nancy Birkmeyer, who thought that Colligan seemed

“agitated”, “crazy”, and “mentally ill,” reported the encounter

and Colligan’s statements “verbatim” to her husband, John

Birkmeyer.   Doc. 36-14 at 8-9.   John Birkmeyer relayed the

information provided to him by his wife to John Malanowski,

Dartmouth-Hitchcock’s Chief Human Resources Officer.

    Meanwhile, Colligan purchased flowers for the Birkmeyers

and wrote an apology note.    Colligan returned to the Birkmeyers’

home the same morning and left the flowers and note on their

doorstep.    Nancy Birkmeyer, who saw Colligan leave the flowers

on her doorstep, described this act as “frightening”.    Doc. 36-

14 at 18.    Nancy Birkmeyer reported Colligan’s second appearance

to her husband.

    After identifying Colligan as the person who had made the

alleged threats, John Birkmeyer contacted Blike, Colligan’s

supervisor, who told Birkmeyer that there was no reason that

                                  5
Colligan would be mad.   He also told Birkmeyer about Colligan’s

daughter’s death.

    John Birkmeyer, Malanowski, Blike, as well as Karen Aframe,

Dartmouth-Hitchcock’s Director of Employee Relations, discussed

terminating Colligan’s contractual relationship with Dartmouth-

Hitchcock.   Based on the information provided by Nancy

Birkmeyer, Malanowski and Aframe recommended that Dartmouth-

Hitchcock terminate the relationship.    Blike, who had the final

responsibility in deciding whether to terminate the contract,

agreed with Malanowski and Aframe’s recommendation.

    Malanowski explained that he and Aframe recommended that

Blike terminate Dartmouth-Hitchcock’s contract with Colligan

because she appeared “at a senior executive’s house,

unannounced, and threaten[ed] the wife and family of a senior

leader.”   Doc. 32-3 at 64.   Birkmeyer likewise understood that

Dartmouth-Hitchcock was terminating Colligan because “she came

to [his] house not once but twice and approached [his] family

and said things that were interpreted at the time and in

retrospect as threatening.”   Doc. 48-10 at 29.   Although he

agreed with it, Birkmeyer did not participate in the decision to

terminate Colligan’s contract.

    After Dartmouth-Hitchcock made the decision to terminate

Colligan’s contract, John Birkmeyer contacted the Hanover Police

Department, informing them about the incident and indicating

                                 6
that Colligan had “psychological problems lately due to an

unknown issue.”   Doc. 42-19 at 2.   John Birkmeyer also informed

the police that Colligan had delivered an apology note and he

and his wife were, therefore, less concerned about any potential

threat.

    Aframe and Blike informed Colligan about the termination on

the afternoon of September 1, 2015.   They also referred Colligan

to the New Hampshire Professionals Help Program, which provides

support services for mental health and psychiatric issues.

    The same evening, David Luther, head of security at

Dartmouth-Hitchcock, sent an e-mail to Malanowski and Aframe,

discussing potential options for reducing any security threat

posed by Colligan.   Luther noted that John Birkmeyer had stated

that he was “not overly concerned” about Colligan “at the

moment” because “she has not been threatening in any way.”      Doc.

48-21 at 2.   He added that a restraining order may not be an

option “due to the lack of threats . . . .”     Id.   Luther noted,

however, that Birkmeyer was “happy” about Dartmouth-Hitchcock’s

decision to increase security patrols near his office and that

“he was comfortable with just having the police department

conducting extra patrols in the area.”    Id.

    In addition to terminating the contractual relationship,

Dartmouth-Hitchcock barred Colligan from accessing its campus.

Dartmouth-Hitchcock permitted Colligan to use its public medical

                                 7
facility for “genuine medical emergenc[ies]” and for scheduled

appointments with a medical care provider, with the caveat that

Colligan contact security before arriving for a scheduled

appointment.

    Dartmouth-Hitchcock also informed the Geisel School of

Medicine, which had appointed Colligan as an unpaid adjunct

professor, about Colligan’s encounter with Nancy Birkmeyer.    The

Geisel School of Medicine terminated Colligan’s adjunct

professor position.

    On one occasion soon after her exclusion from Dartmouth-

Hitchcock’s premises, Colligan attempted to access the public

medical facility for a scheduled medical appointment.     As

required, Colligan informed the hospital’s security team before

her appointment.   An individual with Dartmouth-Hitchcock’s

security team informed Colligan, incorrectly, that she needed to

check in with them when she arrived for the appointment and that

she required an escort.

    After Colligan filed this lawsuit, the Valley News, a local

newspaper, published an article detailing Colligan’s allegations

and Dartmouth-Hitchcock’s response.   In the article, a

Dartmouth-Hitchcock spokesperson was quoted as denying

Colligan’s discrimination allegations and stating that Colligan

“was terminated after she appeared at a colleague’s home early

in the morning, acting in an inappropriate and threatening

                                8
manner that called for a police response.”   Doc. 36-10 at 1.

The Valley News article further detailed the basis for

Colligan’s lawsuit, including Colligan’s assertion that she went

to the Birkmeyers’ home to warn them about a person taking

pictures of their home.

    Faced with the embarrassment arising from the publicization

of the September 1, 2015, incident, Colligan and her husband

moved to Massachusetts in August 2017.   Colligan, however,

maintains that she would like to move back to Hanover in the

future.

    In this lawsuit, Colligan brings claims against Dartmouth-

Hitchcock for disability discrimination under the Rehabilitation

Act, 29 U.S.C. § 794; public accommodation discrimination under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12182,

and N.H. Rev. Stat. Ann. (“RSA”) 354-A:17; interference with an

attempt to exercise a protected right under the ADA, 42 U.S.C.

§ 12203(b) and RSA 354-A:11; intentional and negligent

infliction of emotional distress; defamation; and invasion of

privacy.   Colligan also seeks recovery of her attorneys’ fees,

costs, and enhanced compensatory damages.


                            Discussion

    Dartmouth-Hitchcock moves for summary judgment on all of

Colligan’s claims.   In response, Colligan asserts that material


                                9
facts are in dispute which precludes summary judgment.

Dartmouth-Hitchcock replied, and Colligan filed a sur-reply.


A. Wrongful Termination Under Rehabilitation Act (Count I)

     Colligan alleges that Dartmouth-Hitchcock violated § 794 by

terminating her contract because of her disability, PTSD.     To

establish a disability discrimination claim under § 794(a), the

plaintiff must show that (1) she was disabled; (2) she was

qualified; (3) her employer was federally funded; and (4) her

employer took an adverse action against her solely because of

her disability.   See Rios-Jimenez v. Principi, 520 F.3d 31, 40-

41 (1st Cir. 2008); Taub v. Frank, 957 F.2d 8, 11 (1st Cir.

1992); see also Lesley v. Hee Man Chie, 250 F.3d 47, 52-53 (1st

Cir. 2001) (observing that an act must be taken “solely by

reason of” the plaintiff’s disability to be unlawful under

§ 794(a)).2

     In evaluating a wrongful-termination disability

discrimination claim under the Rehabilitation Act based on

circumstantial evidence, the court applies the McDonnell Douglas

burden-shifting framework.   411 U.S. 792, 802-05 (1973); Rios-



     2 Typically, case law interpreting the ADA can be used to
interpret the Rehabilitation Act, which generally adopts the
same standards. Calero-Cerezo v. U.S. Dep’t of Justice, 355
F.3d 6, 11 n.1 (1st Cir. 2004) (“The same standards . . . apply
to claims under the ADA and under the Rehabilitation Act.”).


                                10
Jimenez, 520 F.3d at 40-41.   Under the burden-shifting

framework, after the plaintiff establishes the elements of her

prima facie case, the burden shifts to her employer to

articulate a legitimate, non-discriminatory reason for her

termination.   Rivera-Garcia v. Sistema Universitario Ana G.

Mendez, 442 F.3d 3, 5 (1st Cir. 2006).   The plaintiff must then

show that her employer’s stated legitimate, non-discriminatory

reason is mere pretext for discrimination.    Id.

    Dartmouth-Hitchcock argues that Colligan cannot establish

the causation element of her prima facie case because the

individuals who made the decision to terminate Dartmouth-

Hitchcock’s relationship with Colligan did not know she had PTSD

and because her PTSD was not the sole cause of her termination.

Dartmouth-Hitchcock also argues that Colligan cannot obtain

relief under the Rehabilitation Act because she was not an

employee of Dartmouth-Hitchcock.


    1. Knowledge of Disability

    Colligan argues that she told Blike about the trauma she

experienced from the death of her daughter.   Therefore, Colligan

claims, Blike told Birkmeyer, Aframe, and Malanowski about her

disability when they discussed her daughter’s death.

    To receive protection from the Rehabilitation Act and ADA,

an employee need only show that she was regarded as having a


                                11
mental impairment.   See Mercado v. Puerto Rico, 814 F.3d 581,

588 (1st Cir. 2016) (ADA claim).     In this case, a jury could

find that Blike knew Colligan had PTSD and that Malanowski and

Aframe regarded Colligan as having a mental impairment.

    For example, the communications between John Birkmeyer,

Blike, Malanowski, and Aframe on September 1, 2015, show that

each believed a psychological issue precipitated Colligan’s

aberrant behavior.   Aframe and Blike also recommended that

Colligan seek psychiatric help when they informed her of the

termination, and Birkmeyer, who communicated extensively with

Dartmouth-Hitchcock’s decision-makers about the termination,

reported to police his belief that Colligan suffered from an

unknown psychological issue.   For those reasons, a factual

dispute exists as to whether Dartmouth-Hitchcock’s

decisionmakers knew or regarded Colligan as having a mental

disability.   See Sch. Bd. of Nassau Cnty. v. Arline, 480 U.S.

273, 284 (1987) (“By amending [the Rehabilitation Act] to

include those . . . who are regarded as impaired . . . Congress

acknowledged that society’s accumulated myths and fears about

disability . . . are as handicapping as are the physical

limitations that flow from actual impairment.”).




                                12
     2. Cause of Termination

     Under the Rehabilitation Act, a plaintiff cannot establish

her prima facie case for disability discrimination unless her

disability was the sole reason for her termination.    Taub, 957

F.2d at 11; see also Brumfield v. City of Chicago, 735 F.3d 619,

630 (7th Cir. 2013) (“Aside from the ‘solely by reason of’

standard of causation, which is unique to this statute and not

present in the ADA, the Rehabilitation Act incorporates the

standards applicable to Title I of the ADA.” (citations

omitted)).   The plaintiff must show that her employer would not

have acted if she did not have a disability.    See, e.g., Univ.

of Tx. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 347, 350-51 (2013)

(describing a “but for” causal relationship as one in which the

protected characteristic is the reason the employer decided to

act).

     Dartmouth-Hitchcock argues that Colligan has not shown that

her PTSD was the sole cause or reason for her termination

because the undisputed facts show that she was terminated for

threatening Nancy and John Birkmeyer.   Colligan responds,

asserting that Dartmouth-Hitchcock harbored a speculative fear

about individuals with mental disabilities.    In support, she

points to Dartmouth-Hitchcock’s “knee-jerk reaction,” that is,

its immediate termination of her contract after her encounter

with Nancy Birkmeyer.

                                13
     There is no dispute that Blike hired Colligan knowing that

she had or likely had a mental disability.      Nor is there any

dispute that Blike, having known prior to her hiring that

Colligan had a mental disability, decided to terminate

Colligan’s contract only after Nancy Birkmeyer reported that

Colligan had threatened her.   Therefore, the September 1, 2015,

incident was, at the least, a contributing cause of the

termination.   Colligan thus fails to establish that a reasonable

factfinder would decide that disability discrimination was the

sole reason for her termination.      See Taub, 957 F.2d at 11.

     Colligan attempts to evade that conclusion by arguing that

Luther’s September 1, 2015, e-mail shows that neither the

Birkmeyers nor the police believed her actions to be

threatening.   Luther’s e-mail discusses options for protecting

the Birkmeyers, and notes that Colligan did not make threats

only in the context of describing the likelihood of obtaining a

restraining order against her.     At the same time, the Birkmeyers

requested the police to maintain patrols around their house and

Dartmouth-Hitchcock increased its security around John

Birkmeyer’s office.3   Considering the context of Luther’s e-mail,


     3 Colligan argues that the police response was aimed toward
protecting the Birkmeyers from the third party she warned them
about. The undisputed facts, however, contradict Colligan’s
argument. After the incident, John Birkmeyer asked Hanover
police to patrol the area surrounding his house “in case
[Colligan] is in the area.” Doc. 16-2 at 2. Furthermore, a

                                 14
Colligan does not raise a genuine dispute of fact about whether

the Birkmeyers saw Colligan’s actions on September 1, 2015, as

threatening.

     Colligan also suggests that Dartmouth-Hitchcock’s refusal

to reconsider its decision to terminate its contract with her

after she explained the incident with Nancy Birkmeyer shows that

Dartmouth-Hitchcock terminated the contract solely because of

her PTSD.   Although Dartmouth-Hitchcock’s refusal to reconsider

after Colligan explained that she did not intend to appear

threatening to Nancy Birkmeyer may have been unfair to Colligan,

the failure to reconsider does not create a material dispute as

to whether Nancy Birkmeyer’s allegations were, at least in part,

a motivating factor.   Therefore, Dartmouth-Hitchcock is entitled

to summary judgment on Count I.4


B. Denial of Access to Public Accommodation (Counts II and III)

     Colligan claims that Dartmouth-Hitchcock discriminated

against her in violation of the ADA by restricting her access to

its public health facility.   “No individual shall be


Hanover police officer directed Colligan to avoid the
Birkmeyers’ residence.

     4 Dartmouth-Hitchcock also argues that Colligan is not
protected under the Rehabilitation Act because she was an
independent contractor rather than an employee. Because the
claim is resolved on the merits, the court need not reach this
issue.


                                15
discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, advantages,

or accommodations of any place of public accommodation by any

person who owns, leases (or leases to), or operates a place of

public accommodation.”   42 U.S.C. § 12182.5   Providing unequal

privileges of access to a public accommodation such as a

hospital because of a disability is illegal discrimination.     See

id. §§ 12182(b)(1)(A), 12181(7)(F) (including professional

offices of a healthcare provider and hospitals as “public

accommodations”).

     Dartmouth-Hitchcock argues that Colligan lacks standing to

pursue her public accommodation discrimination claim because she

is unlikely to return to Dartmouth-Hitchcock in the future for

medical care.   Dartmouth-Hitchcock also argues that Colligan has

failed to bring forward evidence showing it restricted her

access to the hospital based on her disability.




     5 New Hampshire provides a coextensive state right under RSA
354-A:17. Daigle v. Friendly Ice Cream Corp., 957 F. Supp. 8,
10 (D.N.H. 1997) (“New Hampshire state law contains a
prohibition against discrimination on the basis of disability in
public accommodations that is practically identical to the
ADA.”). The court therefore addresses Colligan’s claims in
Counts 2 and 3 together.


                                16
    1. Standing

    The remedies for denial of equal access to a public

accommodation are limited to injunctive relief, restraining

orders, and similar forward-looking relief.    See 42 U.S.C.

§ 12188.   A plaintiff who is not likely to benefit from

injunctive relief lacks standing to pursue it.    Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); Disabled

Americans For Equal Access, Inc. v. Ferries Del Caribe, Inc.,

405 F.3d 60, 64 (1st Cir. 2005).

    Dartmouth-Hitchcock argues that Colligan, who has moved to

Massachusetts, no longer has standing to pursue injunctive

relief for access to a hospital in Hanover, New Hampshire.

Colligan argues that the court conducts its jurisdictional

standing analysis based on the facts as they existed at the time

of the complaint, when she lived in Hanover.     Steir v. Girl

Scouts of the USA, 383 F.3d 7, 15 (1st Cir. 2004).    Colligan,

however, must also show that her claim was not rendered moot by

intervening events, such as her move to Massachusetts.       Goodwin

v. C.N.J., Inc., 436 F.3d 44, 48 (1st Cir. 2006) (“[A] federal

court may not grant injunctive relief when . . . intervening

events have eliminated any reasonable anticipation that the

aggrieved party will, in the future, be faced with a recurrence

of the alleged harm.”); Steir, 383 F.3d at 15-16 (“A court

cannot hear an action that loses ‘its character as a present,

                                17
live controversy of the kind that must exist if we are to avoid

advisory opinions or abstract propositions of law.’”) (quoting

Hall v. Beals, 396 U.S. 45, 48 (1969)).

    The First Circuit has held that, in deciding standing,

district courts should consider whether a barrier to access

deters a plaintiff from returning to a location or public

accommodation.   See Ferries Del Caribe, 405 F.3d at 64 (“A

disabled individual who is currently deterred from patronizing a

public accommodation due to a defendant’s failure to comply with

the ADA and who is threatened with harm in the future because of

existing or imminently threatened noncompliance with the ADA

suffers actual or imminent harm sufficient to confer standing.”

(quoting Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133,

1138 (9th Cir. 2002)) (alterations and quotation marks

omitted)).   Colligan is not likely to use Dartmouth-Hitchcock’s

medical services while she lives in Massachusetts.    On the other

hand, she has offered evidence suggesting that Dartmouth-

Hitchcock’s restrictions deter her from returning and that she

would return if the restrictions were lifted.

    Colligan’s husband, John Colligan, testified in his

deposition that the allegedly unlawful restrictions played a

part in their decision to move away from Hanover.    Furthermore,

Colligan, who completed her medical residency in Hanover,

retains connections to Hanover that support her argument that

                                18
she intends to return to Hanover.    For example, her husband’s

family is from the area, the Colligans maintain social

connections in Hanover, and the Colligans still own their home

in Hanover and, according to John Colligan’s deposition

testimony, have no plans to sell it.   The Colligans’ daughter is

also buried in Hanover.   See Norkunas v. HPT Cambridge, LLC, 969

F. Supp. 2d 184, 192 (D. Mass. 2013) (concluding that Florida-

based plaintiff had standing to sue hotel in Massachusetts under

ADA in part because of familial connections and spouse’s burial

in Massachusetts).   Dartmouth-Hitchcock offers no evidence to

counter Colligan’s expressed desire to return to Hanover.

Therefore, Colligan has standing to pursue an injunction

permitting her to access Dartmouth-Hitchcock’s medical facility

without the restriction that she check in with security before

arriving.6


     2. Discrimination

     As noted above, § 12182 and RSA 354-A:17 prohibit

discrimination in access to public accommodations on the basis



     6 Colligan lacks standing to the extent she claims that
Dartmouth-Hitchcock imposed an additional discriminatory
restriction on her when security informed her she needed an
escort around the building. See doc. 48 at 24 n.12. There is
no factual dispute that the restriction was imposed by mistake,
which is unlikely to reoccur. Accordingly, forward-looking
relief such as an injunction would provide Colligan no benefit.


                                19
of a disability.   To recover on a claim of unequal access, a

plaintiff must show that she had a disability and that the

defendant denied equal access to its public accommodation on the

basis of her disability.   42 U.S.C § 12182(b).   Dartmouth-

Hitchcock argues that Colligan’s public accommodation

discrimination claim fails because it did not restrict her

access to its hospital on the basis of her mental disability.

Instead, Dartmouth-Hitchcock states that Colligan’s actions on

September 1, 2015, are the reason it limited her access to

Dartmouth-Hitchcock’s medical services.   Colligan responds that

the restrictions on her access to the facility arose from

Dartmouth-Hitchcock’s stereotypes or beliefs about people with

mental disabilities.

    Dartmouth-Hitchcock imposed the restrictions immediately

after the September 1, 2015, incident.    Colligan has shown that

Dartmouth-Hitchcock refused to hear or consider evidence from

her that suggested she was not an on-going threat.   Dartmouth-

Hitchcock’s immediate reaction, combined with its refusal to

consider evidence opposing its initial conclusion, is evidence

from which a reasonable jury could find that Dartmouth-

Hitchcock’s perception of Colligan’s mental disability, rather

than any actual threat, motivated or partially motivated

Dartmouth-Hitchcock to impose and maintain its restriction.     See

Quiles-Quiles v. Henderson, 439 F.3d 1, 6 (1st Cir. 2006) (“The

                                20
belief that the mentally ill are disproportionately dangerous is

precisely the type of discriminatory myth that the

Rehabilitation Act and ADA were intended to confront.”); Schultz

v. Young Men’s Christian Ass’n of U.S., 139 F.3d 286, 289 (1st

Cir. 1998) (“The disability statutes were meant to counter

mistaken assumptions, no matter how dramatic or widespread.”).

    At bottom, Dartmouth-Hitchcock’s argument in favor of

summary judgment on Colligan’s public accommodation

discrimination claim is premised on an implicit assertion that

Colligan posed an on-going security threat because of her

actions and not because of mental illness.   To be successful,

however, Dartmouth-Hitchcock must show that the direct threat

defense applies here.   Under the direct threat defense, a

provider of a public accommodation may limit or modify access to

a disabled individual if the provider shows that she poses a

“direct threat to the health or safety of others.”    See 42

U.S.C. § 12182(b)(3); Dudley v. Hannaford Bros. Co., 190 F.

Supp. 2d 69, 75-76 (D. Me. 2002) (observing that an argument

that the plaintiff “waived” a right to a reasonable modification

of store policy for his disability because he acted “unruly” was

a “variation on the principle that an entity is absolved of the

duty to accommodate disabilities . . . if doing so would pose a

‘direct threat’ to the general public.”), aff’d, 333 F.3d 299

(1st Cir. 2003).   Dartmouth-Hitchcock, however, does not assert

                                21
the “direct threat” defense.   Because Dartmouth-Hitchcock does

not argue or present evidence that Colligan was a direct threat,

the court need not address whether Dartmouth-Hitchcock satisfies

the defense’s elements.   As a result, a factual dispute remains

as to whether Dartmouth-Hitchcock discriminated against Colligan

because of her disability.


C. Interference Under the ADA and RSA Chapter 354-A (Counts IV
   and V)

     The ADA prohibits a defendant from coercing, intimidating,

threatening, or interfering with any individual’s exercise or

enjoyment of a right protected by the ADA.   42 U.S.C.

§ 12203(b).   New Hampshire’s version of the statute provides

virtually identical language, and the parties appear to agree

that the court should treat the statutes in the same manner.

See RSA 354-A:11.7

     Generally, courts treat interference claims under

§ 12203(b) like retaliation claims under § 12203(a).     See, e.g.,

Goldblatt v. Geiger, 867 F. Supp. 2d 201 (D.N.H. 2012); Vazquez

v. Mun. of Juncos, 756 F. Supp. 2d 154, 165 (D.P.R. 2010).      A



     7 Dartmouth-Hitchcock does argue that RSA 354-A:11 protects
a plaintiff from interference only while enjoying a right
protected under the “Fair Housing” subdivision of Chapter 354-A,
which is not relevant to this suit. Because the claim fails
irrespective of whether RSA 354-A:11 applies beyond the “Fair
Housing” subdivision, the court need not address the issue and
will treat the statutes as coextensive.

                                22
claim of interference, therefore, requires a plaintiff to

establish that (1) she engaged in, or aided others in engaging

in, conduct protected by the ADA; (2) she suffered an adverse

action prohibited by § 12203(b), such as coercion, intimidation,

or interference; and (3) there was a causal connection between

her conduct and the adverse action.   See Goldblatt, 867 F. Supp.

2d at 211 (citing Freadman v. Metro Prop. & Cas. Ins. Co., 484

F.3d 91, 106 (1st Cir. 2007)); see also Frakes v. Peoria Sch.

Dist. No. 150, 872 F.3d 545, 550-51 (7th Cir. 2017).     The

plaintiff must show that when interference occurred she “was

exercising or enjoying a right protected by the ADA, or that the

coercion was on account of [her] having engaged in such

protected conduct.”   Feeley v. New Hampshire, 2010 WL 4774274,

at *5 (D.N.H. Aug. 20, 2010).

    Dartmouth-Hitchcock argues that Colligan’s interference

claims must fail because any protected activity she undertook

occurred after any alleged interference.   Colligan responds that

Dartmouth-Hitchcock interfered with her attempt to use

Dartmouth-Hitchcock’s medical facilities when it limited her

access to them.

    All the restrictions on Colligan’s access to Dartmouth-

Hitchcock were imposed immediately after her encounter with

Nancy Birkmeyer on September 1, 2015, which was not a protected

activity.   Therefore, Colligan’s claim that Dartmouth-Hitchcock

                                23
imposed additional restrictions when she attempted to use

Dartmouth-Hitchcock’s medical facilities fails.   Although a

security officer mistakenly thought that Colligan required an

escort for a scheduled appointment, Dartmouth-Hitchcock

acknowledged and corrected that mistake.   Colligan offers no

contradicting evidence from which a jury could conclude that the

security officer imposed the restriction to retaliate against

Colligan for attempting to access the facility.

     Colligan also argues that Dartmouth-Hitchcock “fully”

barred her from its facilities after she filed a complaint with

the New Hampshire Commission for Human Rights, and, therefore,

interfered with her rights under the ADA and Chapter 354-A.

Doc. 48 at 28.   Colligan, however, identifies no evidence that

the restrictions increased after she filed that complaint, and,

as noted above, Dartmouth-Hitchcock imposed all the restrictions

on Colligan’s access to the facility immediately following the

September 1, 2015, incident.8

     Dartmouth-Hitchcock has shown based on undisputed facts

that it did not interfere with Colligan’s exercise of protected


     8 Colligan appears to contend that Dartmouth-Hitchcock
increased the restrictions by prohibiting her from attending a
support group meeting at its “Aging Resource Center” after she
filed her complaint. Dartmouth-Hitchcock, however, asserted
that the “Aging Resource Center” was part of its campus rather
than its public medical facility, and Colligan identifies no
evidence that Dartmouth-Hitchcock allowed her to access the
“Aging Resource Center” before she filed the complaint.

                                24
rights.   Therefore, Dartmouth-Hitchcock is entitled to summary

judgment on Counts IV and V.


D. Intentional Infliction of Emotional Distress (Count VI)

    An intentional infliction of emotional distress claim

requires a plaintiff to show that the defendant, through an

“extreme and outrageous” act, intentionally or recklessly caused

the plaintiff severe emotional distress.   Tessier v.

Rockefeller, 162 N.H. 324, 341 (2011) (quoting Morancy v.

Morancy, 134 N.H. 493, 496 (1991)).   The bar to establish

intentional infliction of emotional distress in New Hampshire

“is very high.”   Moss v. Camp Pemigewassett, Inc., 312 F.3d 503,

511 (1st Cir. 2002).   The outrageous act must “go beyond all

possible bounds of decency” and be “regarded as atrocious, and

utterly intolerable in a civilized community.”   Mikell v. Sch.

Admin. Unit No. 33, 158 N.H. 723, 729 (2009).

    Dartmouth-Hitchcock argues that Colligan fails to establish

conduct sufficiently reprehensible as to support an intentional

infliction of emotional distress claim.    Colligan responds,

asserting that personal attacks and stereotyping of a plaintiff

can support an intentional infliction of emotional distress

claim.

    In support, Colligan points to Naeem v. McKesson Drug Co.,

444 F.3d 593 (7th Cir. 2006), which holds that “extreme and


                                25
outrageous” conduct can include particularly severe workplace

disagreements or false accusations involving the intentional

exacerbation of a medical condition.    Colligan identifies no

evidence from which a reasonable juror could find that

Dartmouth-Hitchcock intentionally exacerbated Colligan’s mental

impairment.   Although false accusations might give rise to an

emotional distress claim in the appropriate circumstances, the

accusations here, even if false, were not so egregious or

distortive of reality that they can be characterized as

outrageous.   See Mikell, 158 N.H. at 729 (affirming dismissal of

intentional infliction of emotional distress claim by student

who was falsely accused of misconduct and expelled from school).

    Colligan also asserts that Dartmouth-Hitchcock acted

illegally out of fear about what she might do in the future

because of her mental disability.    The New Hampshire Supreme

Court has held that even if a discharge is “illegal and

reprehensible, a great deal more is required to approach

outrageous conduct.”   Konefal v. Hollis/Brookline Coop. Sch.

Dist., 143 N.H. 256, 260 (1998) (quoting Lococo v. Barger, 958

F. Supp. 290, 298 (E.D. Ky. 1997)); see also Davis v. United

Postal Serv., Inc., 2003 WL 21146167, at *3 (D.N.H. May 16,

2003) (“[D]iscrimination on the basis of disability, verbal

harassment and retaliation are not, without more, sufficient to

support an intentional infliction of emotional distress claim

                                26
. . . .”).   For example, in Miller v. CBC Companies, Inc., the

court found that a plaintiff who faced “a series of disturbing

verbal commentaries and personal attacks” preceding her

discriminatory termination “just barely satisfied” her burden to

allege outrageous conduct.    908 F. Supp. 1054, 1067-68 (D.N.H.

1995).   Unlike the plaintiff in Miller, Colligan does not show

misconduct by Dartmouth-Hitchcock beyond the allegedly

discriminatory termination.    Therefore, Dartmouth-Hitchcock is

entitled to summary judgment on Count VI.


E. Negligent Infliction of Emotional Distress (Count VII)

    To establish negligent infliction of emotional distress,

the plaintiff must show that the defendant negligently caused a

foreseeable and serious mental and emotional harm accompanied

with objective physical symptoms.      Tessier, 162 N.H. at 342.

Dartmouth-Hitchcock argues that it cannot be liable for

negligent infliction of emotional distress because its acts were

intentional.

    That argument lacks merit.      Dartmouth-Hitchcock’s intent to

terminate its contract with Colligan does not insulate it from

liability for the unintended consequences caused by the way it

terminated the contract.    An intended act can cause unintended

but foreseeable injuries.    It is for those acts that a defendant

may be found negligent.     See, e.g., id. (observing that facts


                                  27
underlying claim for intentional misrepresentation also

supported claim for negligent infliction of emotional distress).

       Dartmouth-Hitchcock states, in a single sentence, that it

was not foreseeable that Colligan would suffer severe emotional

distress because of the termination of the contract.    Dartmouth-

Hitchcock, however, did not develop this argument, which

involves complex and undecided issues of New Hampshire state

law.   The court will not develop the argument on Dartmouth-

Hitchcock’s behalf.    Doherty v. Merck & Co., Inc., 892 F.3d 493,

500 (1st Cir. 2018) (“It is a familiar refrain in this circuit

that ‘issues adverted to in a perfunctory manner, unaccompanied

by some effort at developed argumentation, are deemed waived.’”)

(quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990)); see also Coons v. Indus. Knife Co., Inc., 620 F.3d 38,

44 (1st Cir. 2010).

       Dartmouth-Hitchcock also argues that the mere breach of a

contract or termination of an employee alone cannot support a

cause of action for negligent infliction of emotional distress.

Colligan responds that a breach of contract is not the basis for

her negligent infliction of emotional distress claim.

       As Dartmouth-Hitchcock observes, New Hampshire prohibits

recoveries in tort for mere breaches of contract.    Young v.

Abalene Pest Control Servs., Inc., 122 N.H. 287, 289-90 (1982).

Therefore, Colligan cannot recover for emotional distress based

                                 28
on Dartmouth-Hitchcock’s breach of its contractual obligations

alone.   See id. (“Whether an action is ‘on a contract or in tort

is not controlled by the form of the action but by its

substance.’”) (quoting Dunn & Sons, Inc. v. Paragon Homes of New

Eng., Inc., 110 N.H. 215, 217 (1970)).   Colligan, however, does

not premise her emotional distress claim merely on the breach.

    Instead, she asserts that the manner in which Dartmouth-

Hitchcock breached the contract—by way of discrimination—caused

her emotional distress.   In other words, Colligan’s claim

focuses on the emotional distress caused by Dartmouth-

Hitchcock’s alleged discrimination, not on the emotional

distress caused by the loss of her employment.   See, e.g.,

Vandegrift v. American Brands Corp., 572 F. Supp. 496, 499

(D.N.H. 1983) (“If . . . the facts constituting the breach of

the contract also constitute a breach of a duty owed by the

defendant to the plaintiff independent of the contract, a

separate claim for tort will lie.”); see also Parsons v. United

Technologies Corp., 243 Conn. 66 (1997) (“[N]egligent infliction

of emotional distress in the employment context arises only

where it is ‘based upon unreasonable conduct of the defendant in

the termination process.’”).   Therefore, Dartmouth-Hitchcock has

not shown that it is entitled to summary judgment on Count VII.




                                29
F. Defamation (Counts VIII and IX)

    To establish a defamation claim, a plaintiff must show

“that the defendant failed to exercise reasonable care in

publishing a false and defamatory statement of fact about [her]

to a third party . . . .”   Sanguedolce v. Wolfe, 164 N.H. 644,

646 (2013) (internal quotation marks omitted).   Dartmouth-

Hitchcock argues that Colligan’s defamation claims, which are

premised on Dartmouth-Hitchcock’s communications to the Geisel

School of Medicine and the Valley News about the September 1,

2015, incident, fail because the statements were opinions and

were substantially true.    Dartmouth-Hitchcock also asserts that

its communication to the Geisel School of Medicine is subject to

a conditional privilege for the good faith sharing of

information in a common interest.

    Colligan responds that Dartmouth-Hitchcock’s statements

that she acted in a “threatening” manner were not published in

good faith because Luther’s e-mail indicates that Nancy and John

Birkmeyer did not feel threatened.    Likewise, Colligan contends

that the incident did not call for a “police response” as

Dartmouth-Hitchcock reported.   Instead, she argues, her warning

that a third party was watching the Birkmeyers’ home required

the police response.   Colligan adds that, at most, the only

“police response” related to her encounter with Nancy Birkmeyer

was for “informational purposes.”

                                 30
       1. Publication to the Valley News

       An opinion is not actionable as defamation if it was

published alongside a fully disclosed factual basis.    Nash v.

Keene Pub. Corp., 127 N.H. 214, 219 (1985); Pease v. Telegraph

Pub. Co., Inc., 121 N.H. 62, 64-65 (1981).     The court examines

the totality of the circumstances to determine whether an

average reader could view a statement as one of opinion or fact.

See Nash, 127 N.H. at 219; Riblet Tramway Co., Inc. v. Ericksen

Assocs., Inc., 665 F. Supp. 81, 84-85 (D.N.H. 1987).

       Dartmouth-Hitchcock’s statement to the Valley News was made

as part of its denial of liability, a context in which an

average reader would expect to receive Dartmouth-Hitchcock’s

opinion.   Furthermore, the use of terms “inappropriate” and

“threatening” suggests a characterization of Colligan’s acts.

For example, in Riblet, the court examined whether the term

“risk” suggested fact or opinion, concluding that “‘[r]isk’ is a

word that suggests possibility, chance, or an element of

uncertainty in an undertaking.   It implies that an opinion or

assessment of possibilities forms it basis.”    665 F. Supp. at

84-85.   Similarly, here, the phrase “acting in an inappropriate

and threatening manner” implies that Dartmouth-Hitchcock’s

assessment of the facts led it to believe that she acted in that

way.   A disclosure of the relevant facts that formed the basis

                                 31
of this opinion accompanied the Valley News article, as the

article recites the details of the September 1, 2015, incident.

Dartmouth-Hitchcock’s publication to Valley News, therefore, is

not actionable.9   See Nash, 127 N.H. at 219.


     2. Publication to the Geisel School of Medicine

     As to the communication to the Geisel School of Medicine,

Dartmouth-Hitchcock argues that it is protected by the common-

interest privilege.   A statement is subject to a conditional

privilege “if it was ‘published on a lawful occasion, in good

faith, for a justifiable purpose, and with a belief, founded on

reasonable grounds of its truth, provided that the statement

[was] not made with actual malice.’”   Collins v. Univ. of New

Hampshire, 664 F.3d 8, 19 (1st Cir. 2011) (quoting Simpkins v.

Snow, 139 N.H. 735, 776-77 (1995)).    Colligan does not dispute

that Dartmouth-Hitchcock had a common interest with the Geisel

School of Medicine about Colligan’s employment status or that

Dartmouth-Hitchcock reasonably believed that the Geisel School

of Medicine was entitled to know that Dartmouth-Hitchcock had

terminated its employment relationship with Colligan because of


     9 To the extent Colligan’s claim is premised on Dartmouth-
Hitchcock’s fact-based statement that the incident called for a
police response, the statement is not actionable as it was
substantially true. As noted in Section A.2 of this opinion,
after the incident, John Birkmeyer asked the police to patrol
the area surrounding his house in case Colligan returned. Supra
p. 15 & n.3. The police provided the requested patrol.

                                32
the alleged threats.   See Restatement (Second) of Torts § 596

(“An occasion makes a publication conditionally privileged if

the circumstances lead any one of several persons having a

common interest in a particular subject matter correctly or

reasonably to believe that there is information that another

sharing the common interest is entitled to know.”); Chopmist

Hill Fire Dep’t v. Town of Scituate, 780 F. Supp. 2d 179, 194

(D.R.I. 2011) (“[A] reciprocity of duty must exist between the

publisher and the recipient—such that the recipient has an

interest in receiving the information and the publisher has an

interest in communicating it.”).

    Instead, Colligan challenges Dartmouth-Hitchcock’s good

faith in making the statement.     Colligan fails, however, to

identify evidence showing that the publication was made without

good faith and therefore exceeded the scope of the privilege.

See Caouette v. OfficeMax, Inc., 352 F. Supp. 2d 134, 144

(D.N.H. 2005) (holding that summary judgment is appropriate on a

defamation claim where “the record discloses no evidence” that

the publisher exceeded scope of qualified privilege).     As with

her discriminatory termination claim, Colligan asserts that

Luther’s September 1, 2015, e-mail shows that John Birkmeyer did

not feel threatened by her actions.     That argument fails for the

same reasons as discussed above in Section A.2 of this opinion.



                                 33
    Dartmouth-Hitchcock is entitled to summary judgment on

Counts VIII and IX.


G. False Light (Count X)

    Colligan premises her false light claim on the same facts

as her defamation claims.    New Hampshire has not recognized

false light as a cause of action.     Thomas v. Telegraph Pub. Co.,

151 N.H. 435, 440 (2004).    Courts have noted that, if recognized

in New Hampshire, false light would likely follow the

Restatement’s formulation.   See, e.g., Forcier v. Creditors

Specialty Serv., 2014 WL 6473043, at *28-31 (D.N.H. Oct. 24,

2014).   Under the Restatement, the defendant must not give

“publicity to a matter concerning another that places the other

before the public in a false light” if he “had knowledge of or

acted in reckless disregard as to the falsity of the publicized

matter and the false light in which the other would be placed.”

Wentworth-Douglass Hosp. v. Young & Novis Professional Ass’n,

2011 WL 446739, at *6 (D.N.H. 2011) (quoting Restatement

(Second) of Torts § 652E).

    Dartmouth-Hitchcock argues that Colligan’s false light

claim must fail because its statements to the Valley News and

the Geisel School of Medicine were substantially true and were

not publicized by Dartmouth-Hitchcock, but rather by Colligan




                                 34
herself.   Colligan responds, asserting again that Luther’s e-

mail undercuts the truth of Dartmouth-Hitchcock’s statements.

    “Under any circumstances that would give rise to a

conditional privilege, there is likewise a conditional privilege

for the invasion of privacy.”     Restatement (Second) of Torts

§ 652G cmt. a; see also Rosa and Raymond Parks Institute for

Self Development v. Target Corp., 812 F.3d 824, 831 n.15 (11th

Cir. 2016); Sullivan v. Conway, 157 F.3d 1092, 1098-99 (7th Cir.

1998) (“[T]he same privileges are applicable to the false-light

tort as to the defamation tort.    Otherwise privilege could be

defeated by relabeling.”) (citations omitted).     Therefore, the

conditional privilege discussed above as to Dartmouth-

Hitchcock’s communication to the Geisel School of Medicine must

apply to Colligan’s false light claim on that statement as well.

    Furthermore, Dartmouth-Hitchcock cannot be found liable for

its communication to the Valley News that Colligan alleges

publicly placed her in a false light because it was made after

Colligan herself publicized this matter.     See Restatement

(Second) of Torts § 652E; Godby v. Montgomery Cnty. Bd. of

Educ., 996 F. Supp. 1390, 1417 (M.D. Ala. 1998) (applying

Restatement formulation of false light and observing, in dicta,

that claim could fail because “Plaintiffs are asking this court

to punish someone for offering their version of an event, when



                                  35
it was the Plaintiffs who made the event public in the first

place.”).10

     Alternatively, provided it did not make the statements in

bad faith or with reckless disregard to their falsity,

Dartmouth-Hitchcock had a right to publicly respond to

Colligan’s allegations.   Restatement (Second) of Torts § 594

cmt. K (“[T]he defendant may publish in an appropriate manner

anything that he reasonably believes to be necessary to defend

his own reputation against the defamation of another . . . .”);

see also Lluberes v. Uncommon Prods. LLC, 663 F.3d 6, 18-19 &

n.11 (1st Cir. 2011) (discussing conditional “privilege of

reply”).   Colligan again points to Luther’s e-mail as

establishing that Dartmouth-Hitchcock knew its characterization

of her actions as threatening was false, but, as discussed

above, the e-mail does not reasonably support that conclusion.

Therefore, Dartmouth-Hitchcock is entitled to summary judgment

on Count X.




     10Colligan also attempts to expand her false light claim by
stating that it is “not limited to” the two communications
discussed above. She identifies in her argument only one other
communication, an alleged publication made by Dartmouth-
Hitchcock “to its list-serve” on November 28, 2016. Doc. 48 at
34. Even setting aside Colligan’s failure to provide or
reference any evidence regarding this communication or its
content, it appears to have occurred after Colligan publicized
the issue by filing this lawsuit.

                                36
                              Conclusion

      The court grants in part and denies in part defendants’

motion for summary judgment.     The court grants the motion as to

Counts I-II, V-VI, and VIII-X.     The court denies the motion as

to Counts III, IV, and VII.

      Now that Dartmouth’s motion for summary judgment has been

resolved, the parties know what claims remain in the case for

trial.   Trial is currently scheduled for the period beginning on

March 19, 2019.     Before the parties and the court spend the

considerable time and resources necessary to prepare for trial,

the parties are expected to use their best efforts to resolve

all or part of the remaining claims.       The court also calls the

attention of the parties to its order of January 25, 2018,

concerning its expectation that the parties will mediate this

case before trial will proceed.

      SO ORDERED.



                                 __________________________
                                 Joseph A. DiClerico, Jr.
                                 United States District Judge


December 17, 2018

cc:   William E. Christie, Esq.
      Natalie J. Laflamme, Esq.
      Timothy John McLaughlin, Esq.
      William D. Pandolph, Esq.
      Christopher James Pyles, Esq.


                                  37
